Title: To George Washington from John Tayloe Wormeley, 17 March 1783
From: Wormeley, John Tayloe
To: Washington, George


                        
                            Sir,
                            New York 17th March 1783
                        
                        I beg your Excellencys acceptance of my warmest thanks for the condescension of answering my Letter and
                            pointing out a mode I ought to adopt for the accomplishment of my wishes.
                        I have taken the liberty of enclosing a Letter to the Governor of Virginia, agreeable to the hint your
                            goodness gave me, and hope the sanction of your approbation will be the happy means of procuring me the promission I so
                            ardently desire. I have the honor to be with every grateful sensation your Excellencys most Oblig’d Humble Servant
                        
                            John Wormeley
                        
                    